Jenkins, P. J.
The plaintiff was a railway employee who at the time of his injury was engaged in unloading piles from flat cars. *138The piles were held in place by wooden upright standards on each side of the car. These standards, opposite to one another, were bound together by wires stretched across the car. The unloading was effected by cutting the standards on one side of the car partly in two, and then cutting the wires, so that the weight of the piles forced against the partially cut standards would cause them to roll off upon the ground on that side of the car. At the time of the injury the plaintiff and other laborers, under the supervision of one who may be taken as a representative of the master; had cut the standards on the side of the car on which the piles were intended to fall, and some of the wires. The plaintiff then, standing on the edge of the car on the side opposite to the cut standards, with one arm around a standard, cut with an axe the wires attached to the uncut standard. This standard, and other standards on the plaintiff’s side of the car where the standards were not intended to fall, then broke; the plaintiff fell backward down ah embankment, and piles rolled upon him, causing serious injuries, for which he brought suit. The petition in effect charged negligence on the part of the railway company, on account of its failure to provide standards of sufficient strength to withstand the weight of the piles on the side of the car where the standards and load were not intended to fall; that the railway company knew of such defect and the resulting danger, which the plaintiff did not know, had not equal means of knowing, and by ordinary care could not have known; that the injury resulted from such act of negligence, while plaintiff was engaged in complying with the orders of the representative of the master; and there were other grounds of negligence, not urged here.
• The plaintiff’s evidence was, that he began the work in which he was injured “in January,” and was injured on January 9; “ that was the first piles I helped unload;” that while the foreman in charge of the unloading did not direct the cutting of the particular wire which immediately preceded the injury, he “ directed me to cut that wire, . . was present when this happened, and gave directions as to how to unload the car, and as to the cutting of the wires and the cutting of the standards,” and that he “ gave instructions about cutting the wire on the other side; and when [ cut the wire, I was following his directions.” The defendant offered no testimony, but at the conclusion of the plaintiff’s evi*139denee moved for a nonsuit, which the court refused. A verdict and judgment were rendered for the plaintiff, from which, on a general assignment of error, the defendant came to this court, assigning error (with specific grounds) on the ruling of the trial court overruling its motion for nonsuit, and alleging that such ruling, had it been rendered as claimed by the defendant, “ would have been a final determination of this cause. ” See, in this connection: Rice v. Ware, 3 Ga. App. 573 (60 S. E. 801); Ocean Steamship Co. v. McDuffie, 6 Ga. App. 671 (65 S. E. 703). It is not necessary to add anything further to what is said in the headnotes.

Judgment affirmed.


Stephens and Hill, JJ., concur.